DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2020 has been entered.
 	2.	Claims 45-49 and 51-57 are pending in the application. Claims 45-48 have been withdrawn. Claims 49, 53, 54, 56 and 57 have been amended. Claims 45-48 have been previously withdrawn. Claims 49 and 51-57 are currently under consideration.
Rejections Modified and Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 49 and 51-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/135408 A1 (Sharma, M. et al. Oct. 4, 2012, of record), “Sharma” evidenced by Wen and Kesari (New England Journal Med. 2008 359:492-507, of record), “Wen”, in view of  Zeng et al. (International. J. Radiation Oncology*Biology*Physics June 2013 86(2): 343-349), “Zeng” and in view of US Pat. No. 8,129,184 (Yu, JS March 6, 2012, of record), “Yu”.
	Sharma teaches treating cancer, including glioblastoma, with PD-1 blocking antibodies, such as humanized anti-PD1 monoclonal antibody h409A11, which bind PD-1.  See p. 2-¶ 0007, p. 7- ¶ 0046, and pp. 9-10-¶¶0052-0054 and claim 25. 
	Wen teaches that glioblastoma is a malignant glioma. See Wen p. 492-1st paragraph of Epidemiologic Features. 
	Sharma teaches that the anti-PD-1 antibody can be used in combination with dendritic cells pulsed with tumor derived antigens. See pp. 12-¶ 0057.
	With respect to claims 51 and 52, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See MPEP 2144.04 IV(C). 
With respect to claim 56, PD-1 is considered a ligand of PDL1 as PD-1 binds PDL1. 
	Sharma does not specifically provide an example of treatment of glioblastoma with an anti-PD1 antibody or that the dendritic cells were pulsed caner lysates produced from a glioma.
	Zeng teaches treatment of glioblastoma with anti-PD-1 antibodies and stereotactic radiosurgery in an intracranial glioma mouse model. See Summary, Abstract and Fig. 1.  Zeng 
	Yu teaches treating glioblastoma with dendritic cells pulsed with glioblastoma cancer stem cell lysates. See paragraph bridging columns 7 and 8, column 8--lines 55-65, claims 1-5 and Fig. 1.
Yu teaches immunization of animals with dendritic cells pulsed with antigens from isolated cancer stem cells provided a significant survival benefit as compared to immunization with dendritic cells pulsed with differentiated tumor cells. See paragraph bridging columns 1 and 2 and Example 10. 
Yu teaches that the dendritic cell vaccinations may be accompanied by other treatments.  See column 21-lines 53-63.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high (e.g. a physician) to combine the teachings of Sharma, Zeng  and Yu and treat with glioblastoma with the anti-PD1 antibodies of Sharma in combination with dendritic cells pulsed with glioblastoma cancer cell lysates because Sharma teaches treating glioblastoma with PD-1 blocking antibodies in combination with dendritic cells pulsed with tumor derived antigens, Zeng teaches that treatment with anti-PD-1 antibodies or radiation alone improved survival with the combination of the two treatments giving the greatest long-term survival, and Yu teaches treating glioblastoma with dendritic cells pulsed with glioblastoma cancer stem cell lysates and combining the dendritic cells with other therapies.  One would have been motivated to combine the glioblastoma lysate pulsed dendritic cells of Yu with the with the . 
Response to Arguments
	4.	Applicant argues that Sharma merely suggests the use of anti-PD-1 antibody or antibody fragments in combination with essentially any and all other known cancer therapies, including for example, anti-neoplastic agents or immunogenic agents, (for example, attenuated cancer cells, tumor antigens (including recombinant proteins, peptides, and carbohydrate molecules), antigen presenting cells such as dendritic cells pulsed with tumor derived antigen or nucleic acids, immune stimulating cytokines (for example, IL-2, IFNa2, GM-CSF), and cells transfected with genes encoding immune stimulating cytokines such as but not limited to GM-CSF); standard cancer treatments (including but not limited to antibodies to VEGF, EGFR, Her2/neu, VEGF receptors, other growth factor receptors, CD20, CD40, CD40-L, CTLA-4, 4-1BB, and ICOS). There is no guidance for the artisan of ordinary skill how to select which of the recited additional agents to provide a combination with the PD-1 antibody to treat cancer. In addition, although not required for an obviousness rejection, there is no enablement of any combination of an anti-PD-1 antibody that is shown to provide any effect in treating a cancer of any type, including NSCLC, rectal cancer, melanoma, sarcoma, or carcinoid used as examples in Sharma. Even in the Examples, the only patient that even showed a partial response had melanoma, meaning that the other patients showed no response to the anti-PD-1 antibody when used alone. Therefore, based on Sharma alone, the artisan of ordinary skill is provided with no guidance how to use a combination of a glioma lysate pulsed dendritic cell vaccine composition 

Applicant’s arguments have been considered, but have not been found persuasive. In response to applicant's arguments against the reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Nevertheless, Sharma specifically teaches treatment of glioblastoma as set forth above.  Additionally, Sharma specifically teaches that the anti-PD-1 antibody can be used in combination with dendritic cells pulsed with tumor derived antigens. See pp. 12-¶ 0057.  Although, Sharma recites other agents to use in combination with an anti-PD-1 antibody, one of skill in the art could have readily chosen among the recited options to optimize the cancer treatment generally or glioblastoma treatment in particular.  With respect to the responsive of cancer to treatment with the anti-PD1 antibodies, Sharma teaches that anti-tumor activity was observed. See paragraph pages 37-38. Furthermore, Zeng teaches that treatment of glioblastoma with anti-PD-1 antibodies or radiation alone improved survival with the combination of the two treatments giving the greatest long-term survival. See Summary, Abstract, Results-p. 346 and Fig. 2.  Thus, it would have been obvious to use an anti-PD1 antibody for the treatment of glioblastoma with dendritic cells pulsed with tumor derived antigens as taught by Sharma.  Thus, the arguments are not found persuasive. 

Applicant argues that the Office has cited Wen as teaching that glioblastoma is a malignant glioma. Applicant does not dispute that glioblastoma is a malignant glioma; however, 

	Applicant’s arguments have been considered, but have not been found persuasive because Wen was simply used an evidentiary reference for the nature of glioblastoma cells not as part of the obviousness combination of references. Thus, the arguments are not persuasive.

Applicant argues that it is acknowledged by the Office that Sharma does not specifically teach that the dendritic cells can be pulsed with glioblastoma cell lysates. To fill this gap, the Office cited Yu for allegedly teaching treating glioblastoma with dendritic cells pulsed with glioblastoma cancer stem cell lysates. The Office notes that Yu teaches immunization of animals with dendritic cells pulsed with antigens from isolated cancer stem cells provided a significant survival benefit as compared to immunization with dendritic cells pulsed with differentiated tumor cells.
Applicant argues that as noted by the Office, Yu teaches the use of a dendritic cell vaccine wherein the dendritic cells are pulsed with antigens of isolated cancer stem cells. A tumor lysate provides antigens associated with or specific to the tumor as isolated from a patient or as developed from an isolated tumor cell line. Tumor lysate therefore is not the same as or even remotely similar to a lysate or isolated antigens from an isolated cancer stem cell as taught by Yu. Example 10 cited by the Office demonstrates the use of antigens from neurospheres, daughter cells, and monolayer cells isolated from a glioblastoma tumor cell line, 9L. Only neurosphere antigen pulsed dendritic cells demonstrated significantly longer survival time than dendritic cells pulsed with daughter cell antigens or monolayer cell antigens. None of these 
Applicant argues that the combination of references cited by the Office including Sharma, as evidenced by Wen, and in view of Yu do not disclose or suggest the methods of the present claims. Instead, even if Sharma is considered to provide sufficient guidance to teach the treatment of glioblastoma with a combination of an anti-PD-1 antibody and a dendritic cell vaccine, the combination taught is a combination of an anti-PD-1 antibody and a neurosphere, or glioma stem cell antigen, not the glioma tumor cell lysate of the present methods. Yu demonstrates that only the processed neurosphere antigens provide improved survival time and not even daughter cells or monolayer cell antigens derived from the same glioma cell line provide the same benefit. Therefore, the combination of references cited by the Office does not provide the basis for a prima facie case of obviousness for the reasons of record.

Applicant’s arguments have been considered, but have not been found persuasive.  Prior art is relevant for all that it contains.  See MPEP 2123 (I) (II).  Yu teaches treating glioblastoma with dendritic cells pulsed with glioblastoma cancer stem cell lysates. See paragraph bridging columns 7 and 8, column 8--lines 55-65, claims 1-5 and Fig. 1.   Glioblastoma cancer stem cell lysates is a species of a cancer lysate produced from a malignant glioma.  Thus, Yu does teach using a cancer lysate produced from a malignant glioma for treatment. 
With respect to Example 10, the 9L cells used in Example 10 are gliosarcoma cells, a malignant glioblastoma.  See column 1-lines 14-28.  Yu teaches in Example 10 that the 9L gliosarcoma cells were lysed and dendritic cells were pulsed with the lysate.  Thus, Example 10 
Additionally, the teachings of Yu do not stand alone, as set forth above Sharma specifically teaches that an anti-PD-1 antibody can be used in combination with dendritic cells pulsed with tumor derived antigens Zeng teaches that anti-PD1 antibodies are effective in glioblastoma treatment.  Thus, the method as currently claimed would have been obvious for the reasons previously set forth and above and Applicant’s arguments are not found persuasive 

Applicant argues that regarding the possible effects of the blood brain barrier (BBB), the BBB is well known to prevent the passage of proteins including antibodies. As such, any use of an anti-PD-1 antibody would need to be considered in view of the BBB. Sharma provides no teaching of guidance to the artisan of ordinary skill how to overcome this well-known obstacle to the use of therapeutic antibodies in treating a tumor located in the brain. Similarly, glioblastomas are well-known to have an immunosuppressive intra-tumoral environment. Applicant is merely asserting the gliomas, glioblastomas, and other brain cancers should not be lumped together with other tumors without additional guidance provided to the artisan of ordinary skill how to overcome these well-known obstacles in treating tumors found in the brain. Sharma, Wen, and/or Yu when considered either together or in any combination fail to provide the artisan of ordinary skill any guidance that would assist in teaching how to treat these tumors with any reasonable expectation of success. Therefore, in addition to the remarks above, the failings a prima facie case of obviousness in view of the cited references.
Applicant argues that in view of the above amendments and remarks, the Office is respectfully requested to reconsider and withdraw the rejection of Claims 49 and 51-57 under 35 U.S.C. § 103 as being unpatentable over Sharma, as evidenced by Wen, in view of Yu.

	Applicant’s arguments have been considered, but have not been found persuasive.  Regarding the possible effects of the blood brain barrier (BBB) and the immunosuppressive intra-tumoral environment, Applicants have provided no evidence for consideration as to the effects of the BBB or the immunosuppressive tumor environment on treatment and the arguments of counsel cannot take the place of evidence in the record. See MPEP 716.01(c) and  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Additionally, Zeng teaches that anti-PD1 antibodies are effective in glioblastoma treatment as set forth above.  Furthermore, Yu teaches immunization of animals with dendritic cells pulsed with antigens from isolated glioblastoma cancer stem cells provided a significant survival benefit as set forth above.  Thus, whatever the possible effects of the blood brain barrier (BBB) and the immunosuppressive intra-tumoral environment,  they do not appear to effect the method of enhancing or prolonging the effects of a cancer lysate pulsed dendritic cell vaccine as currently claimed as made obvious by the teachings of the prior art.  Thus, the rejection is maintained for the reasons set forth above. 
	

52 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/135408 A1 (Sharma, M. et al. Oct. 4, 2012, of record), “Sharma” evidenced by Wen and Kesari (New England Journal Med. 2008 359:492-507, of record), “Wen”, in view of  Zeng et al. (International. J. Radiation Oncology*Biology*Physics June 2013 86(2): 343-349), “Zeng” and in view of US Pat. No. 8,129, 184 (Yu, JS March 6, 2012), “Yu”,  as applied to claims 49 and 51-57 above, and further in view of Vanneman and Dranoff (Nature Reviews Cancer April 2012, 12:237-251, IDS), “Vanneman”.
Sharma, Zeng, and Yu teach as set forth above, but do not explicitly teach administering the dendritic cell vaccine prior to the anti-PD1 antibody
Vanneman teaches that immune responses against tumors occur in a stepwise manner: 1. dendritic cell antigen presentation, 2. T cell priming, and 3. T cell differentiation into effector T cells and further differentiation into long-lived memory T cells that target the tumors. See pp. 247-249 and Fig. 4. Vanneman teaches that during this process the T cells must overcome tumor derived immunosuppression.  See Fig. 4. 
Vanneman teaches that immunostimulatory agents like immune checkpoint inhibitors might be given after T cell priming and continued for a period thereafter to maintain effector T cell activation and prevent exhaustion.  See paragraph bridging pp. 248-249 and Fig. 4b.
	It would have been prima facie obvious at the time invention was filed to combine the teachings of Sharma,  Zeng, Yu and Vanneman and administer the dendritic cell vaccine prior to the anti-PD1 antibodies of Sharma  or Zeng to enhance and prolong the effect of the dendritic cell vaccine in the treatment of cancer because Vanneman teaches that the first step in the immune response against tumors is dendritic cell antigen presentation that leads to T cells priming and differentiation and that immuno-stimulatory agents like immune checkpoint .

Response to Arguments
	6.  Applicant argues that Sharma, Wen, and Yu are addressed above and the references, when considered together or in any combination, do not teach or suggest the methods of the pending claims including dependent Claim 52. As independent Claim 49 is demonstrated to be patentable over Sharma, Wen and Yu, dependent Claim 52 is also patentable over the same combination of references and there is then no motivation to combine the references with Vanneman. As in the above rejection, the Office has failed to provide a prima facie case for obviousness and Claim 52 should be considered patentable. 
Applicant argues that in view of the above amendments and remarks, the Office is respectfully requested to reconsider and withdraw the rejection of Claim 52 under 35 U.S.C. § 103 as allegedly being unpatentable over Sharma, as evidenced by Wen, and in view of Yu., and further in view of Vanneman
	
Applicant’s arguments have been considered, but have not been found persuasive.  Applicant is reiterating the arguments set forth above with respect to Sharma, Wen and Yu.  Thus, for the reasons set forth above the arguments are not found persuasive and the rejection is maintained for the reasons previously set forth and above.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to administering obvious combinations of the same dendritic cell vaccine and PD-1 checkpoint inhibitor.
In particular the claims are drawn to: 
1. A method of treating a glioma or initiating, enhancing, or prolonging an anti-glioma response in a subject in need thereof comprising administering to the subject a therapeutic agent in combination with an agent that is a checkpoint inhibitor, wherein the therapeutic agent is a dendritic cell vaccine wherein the dendritic cell is pulsed with a glioma antigen, and wherein the agent that is a checkpoint inhibitor is an antibody specific for PD-1, PD-L1, or a fusion protein comprising PD-1 or PD-L1 for targeting PD-L1 or PD-1, or a combination thereof. 

20. A method of enhancing or prolonging the effects of a checkpoint inhibitor, or enabling a subject to respond to a checkpoint inhibitor, or enabling the toxicity or the dose of a checkpoint inhibitor to be reduced, comprising administering to a subject in need thereof a therapeutic agent in combination with an agent that is a checkpoint inhibitor wherein the subject has a glioma, wherein the therapeutic agent is a dendritic cell vaccine, wherein the dendritic cell is pulsed with a glioma antigen, and wherein the agent that is a checkpoint inhibitor is an antibody specific for PD-1, PD-L1, or a fusion protein comprising PD-1 or PD-L1 for targeting PD-L1 or PD-1, or a combination thereof..
3.	The method of claims 1 or 20, wherein the checkpoint inhibitor is selected from the group consisting of a monoclonal antibody, a humanized antibody, a fully human antibody and a fusion protein or a combination thereof.  

6. The method of claims 1 or 20, wherein the therapeutic agent is selected from the group consisting of an immunostimulatory agent, a T cell growth factor, an interleukin, an antibody and a vaccine or a combination thereof. 
10. The method of claim claims 1 or 20, wherein the checkpoint inhibitor and the therapeutic are administered simultaneously or sequentially in either order. 
11. The method of claim 10, wherein the therapeutic is administered prior to the checkpoint inhibitor.  
12. The method of claim 11, wherein the therapeutic is a vaccine and the checkpoint inhibitor is a PD-1 inhibitor. 
18. The method of claim 1, wherein the glioma is malignant glioblastoma. 
48.	The method of claim 1 or 20, wherein the checkpoint inhibitor and the therapeutic are administered sequentially in either order.
50.	The method of claim 1 or 20, wherein the dendritic cells are loaded with cancer antigen or tumor antigen in vitro prior to administration to the subject or in vivo through direct administration into a tumor.

It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high (e.g. a physician) to load the dendritic cells with lysates from cancers cells of the tumor type to be treated, e.g. malignant glioblastoma extracts, so that the immune response would be directed to the specific cancer being treated.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Additionally given that both application were effectively filed on the same day the ODP rejections can be overcome by either filing a reply showing that the claims subject to the provisional ODP rejections are patentably distinct or filing a terminal disclaimer in each of the pending applications.  See MPEP 1490 (VI)(D).

Applicant argues that without conceding the propriety of the rejections of Claims 49 and 51-57, Applicant again requests that the double patenting rejection be held in abeyance until the claims of the present application are otherwise deemed to be in condition for allowance. Holding the double patenting rejection in abeyance until the claims are deemed to be in condition for allowance will allow the Examiner and applicant to consider the propriety of any double patenting rejection with respect to the claims that will issue from the present application.

Response to Arguments
8.	Applicants’ arguments have been considered, but have not been found persuasive because the claims of the instant application are still obvious in view of the co-pending claims and a terminal disclaimer has not been filed. MPEP 804 I-B states: “The “provisional” double patenting rejection should continue to be made by the examiner in each application as long as there are conflicting claims in more than one application unless that “provisional” double patenting rejection is the only rejection remaining in at least one of the applications.” Thus, the rejection is maintained.   
Conclusion
9.	No claims allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER J REDDIG/Primary Examiner, Art Unit 1642